Citation Nr: 0600631	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-04 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to July 
1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2004 when it was remanded for further 
development.  

In his claim, received in December 1998, the veteran raised 
contentions to the effect that service connection was 
warranted for a right shoulder disorder.  

In a statement, dated in November 2001, the veteran raised 
contentions to the effect that temporary total ratings were 
warranted for the following periods of VA hospitalization for 
PTSD:  1) December 1998 to January 1999; 2) February to March 
1999; 3) May to June 1999; 4) January to March 2000; and 5) 
July to August 2001.  

None of these has been certified on appeal or otherwise 
developed for appellate purposes.  

Therefore, the Board has no jurisdiction over those claims 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2005).  However, they are 
referred to the RO for necessary action.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy during his service in the Republic of Vietnam.  

2.  The veteran is not shown to have a diagnosis of PTSD due 
to a verified stressor event or incident of his period of 
service including any while performing active duty in the 
Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b). 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304(f) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in July 2005, the RO notified the veteran 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO informed the veteran that in order to establish 
service connection for a particular disability, the evidence 
had to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that there 
was an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental disability; 
and 3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C. A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decision in 
January 2000.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran continued to actively participate in 
his appeal.  Indeed, in August 2005, he and his 
representative submitted statements in support of the 
veteran's claim.  

Moreover, the Statement of the Case (SOC), issued in February 
2000; the Supplemental Statements of the Case (SSOC's), 
issued in April 2003, and August 2005, as well as copies of 
the Board's remand, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SSOC issued in August 2005, set 
forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to an 
increased rating for his service-connected lumbosacral 
strain.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Accordingly, 
the Board will proceed to the merits of the appeal.  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

In this case, the evidence, such as the reports of 
examinations performed by the VA in April 2000 and June 2004, 
do note diagnoses of PTSD related to the veteran's 
experiences in the Republic of Vietnam.  Therefore, the 
question is whether a claimed stressor can actually be 
verified in this case.  

Initially, the Board notes that the veteran is not shown to 
have had combat with the enemy during his service in the 
Republic of Vietnam.  Significantly, the veteran did not 
receive any decoration or awards in connection with his 
service that would serve to establish such combat duty.  

The veteran maintains that his primary stressful experience 
in Vietnam occurred when he was on guard duty and was ordered 
to fire at a dinghy which was getting too close to supplies 
he had been assigned to guard.  He later found out that the 
boat's passengers included a baby whom he had killed.  

The veteran states that, thereafter, he refused to pull guard 
duty and that, in January 1972, he was court-martialed for 
disobeying orders to do so.  

The veteran's contentions notwithstanding, the Board finds 
the record to be negative for documentation verifying the 
claimed stressor event.  

While the veteran's service personnel records show that he 
was court-martialed in January 1972 for failing to report for 
guard duty and for disobeying orders to do so, such records 
cannot serve to confirm the events as reported by the veteran 
to constitute a stressor to support a diagnosis of PTSD.  

In fact, his service medical records show that, in April 
1972, the veteran was treated for a possible drug affect 
versus depressive reaction.  Although he had just been 
released from 30 days of confinement, he stated that he did 
not know why he had been confined.  

Later during service, in June 1972, the veteran was 
hospitalized for the improper use of opium and opium 
alkaloids or their derivatives.  It was noted by way of 
history that he had smoked heroin and occasionally snorted 
heroin from January to June 1972.  

Moreover, in August 2005, the veteran acknowledged that the 
alleged stressor incident would not be found in his service 
records.  At that time, was unable to remember when the 
alleged stressor occurred and could not provide the name of 
the officer who had allegedly ordered him to fire at the boat 
he reportedly sunk.  

Further, he did not identify any other individuals who would 
have had knowledge of the incident or respond when asked if 
the incident had been reported to the authorities.  

Nevertheless, in an effort to assist the veteran in verifying 
his claimed stressor, the United States Armed Services Center 
for Unit Records Research (USASCURR) coordinated a search 
with the National Archives and Records Administration.  
USASCURR noted that it was extremely difficult to verify the 
killing of civilians accidentally or in combat.  USASCURR 
further noted that an official report would have had to have 
been written and filed.  

USASCURR found that during his time in Vietnam, the veteran's 
unit had suffered continual harassment from dissident 
elements in the civilian population.  However, such incidents 
reportedly consisted of rock throwing and firebombing in 
conjunction with local and national elections.  

USASCURR uncovered no information that would supply 
verification of the stressor described by the veteran, either 
in a separate report or in the annual history compiled by the 
veteran's unit.  

The veteran has reported having had other stressful 
experiences in the Republic of Vietnam, but has not provided 
specific information that would facilitate independent 
verification of such events.  

Given the foregoing evidence, the Board is unable to verify 
that the veteran's claimed stressor actually occurred.  
Therefore, as he has no sustainable diagnosis of PTSD, he is 
able to meet the criteria for service connection.  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


